Opinion issued August 28, 2018




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                 NO. 01-18-00572-CV
                              ———————————
               IN RE ROXANNE MONIQUE KENNEDY, Relator



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator Roxanne Monique Kennedy seeks a writ of mandamus to compel the

trial court to sign written orders denying her application for writ of habeas corpus

and setting out the basis for the trial court’s oral order sealing the court file.1




1
      The underlying case is In the Matter of the Marriage of Christopher Kyle Kennedy
      and Roxanne Monique Kennedy and In the Interest of K.T.K. and R.V.A.K.,
      Childern, cause number 15-FD-2255, pending in the 306th District Court of
      Galveston County, Texas, the Honorable Anne Darring presiding.
      We deny relator’s petition. See TEX. R. APP. P. 52.8(a). Any pending motions

are dismissed as moot.

                                PER CURIAM
Panel consists of Justices Higley, Brown, and Caughey.




                                        2